Citation Nr: 1120496	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-07 473	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a neurological disorder.

3.  Entitlement to service connection for a left kidney cyst, claimed as a kidney mass, to include as secondary to in-service exposure to herbicides.  

4.  Entitlement to service connection for and an adrenal mass, claimed as a mass in the stomach, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1972.  His service in the Republic of Vietnam is reflected in his service records.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Des Moines, Iowa.]

While cognizant that the RO reopened and denied the Veteran's claim of entitlement to service connection for a neurological disorder in the above-mentioned June 2007 rating action, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Accordingly, the issue on appeal has been phrased as whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neurological disorder. 

Following the March 2008 statement of the case (SOC), additional VA treatment records were associated with the Veteran's claims folder.  The record does not indicate that this evidence has been considered by the RO and a waiver of initial RO consideration is not currently of record.  Nevertheless, there can be no prejudice to the Veteran in the Board's reviewing these documents in the first instance as they are not pertinent to his left kidney cyst claim.  To the extent the records are pertinent to his new and material or PTSD claim, as the Board is granting service connection for PTSD and reopening his neurological disorder claim, there can be no prejudice to the Veteran in the Board's review of these documents.  Furthermore, as the Board is remanding the Veteran's adrenal mass claim and the reopened claim of service connection for a neurological disorder, the agency of original jurisdiction (AOJ) will have an opportunity to consider the records when readjudicating the Veteran's claim.  As a result, the Board finds that this evidence is either not pertinent to the Veteran's claim or that the Veteran is not prejudiced by the Boards adjudication at this time.  A waiver of RO consideration of the additional evidence is therefore not required.  See 38 C.F.R. § 20.1304 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

In his March 2008 substantive appeal, the Veteran requested a personal hearing with a Veterans Law Judge.  In May 2008, the Veteran submitted a statement indicating that he no longer wished to attend a hearing.  The hearing request has therefore been withdrawn.  See 38 C.F.R. § 20.702(e) (2010).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a neurological disorder has been received.  Thus, to this extent, the Veteran's appeal as to this issue is being granted.  The de novo claim of entitlement to service connection for a neurological disorder, along with the claim of entitlement to service connection for an adrenal mass, are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record indicates that the Veteran's PTSD is due to his military service.

2.  In an unappealed February 28, 2006 rating action, the RO continued a previous denial of service connection for a seizure disorder. 

3.  The evidence associated with the claims folder subsequent to the Des Moines RO's February 28, 2006 rating action includes evidence of a current neurological disability which had not been established at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for a neurological disorder. 

4.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran's left kidney cyst is related to his military service, to include herbicide exposure therein.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The February 28, 2006 rating action which continued a previous denial of service connection for a seizure disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

3.  New and material evidence having been received, the claim of service connection for a neurological disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The Veteran does not have a left kidney cyst that is the result of a disease or injury incurred in or aggravated during active military service, including as secondary to exposure to herbicide agents while serving in the Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I. PTSD

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence of the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

During the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.

In this case, the evidence of record indicates that the Veteran has been diagnosed with PTSD.  See an October 2006 VA treatment report.  The first element of 38 C.F.R. § 3.304(f), medical evidence diagnosing PTSD, has therefore been met.  

The Board will next address whether the claimant is a "combat Veteran" or had fear of hostile military or terrorist activity.  In this regard the Board notes that the Veteran's military occupational specialty (MOS) was that of an aircraft maintenance apprentice and a helicopter repairman.  While his service records do not show any combat awards or citations, the Veteran has stated that he volunteered to serve as a door gunner for the extra flight and hazard pay.  See an addendum to a June 2006 VA treatment record.  He has indicated that he was repeatedly shot at while serving in this capacity.  

The Veteran's service department records indicate that while stationed in Vietnam, he was assigned to the 121st Aviation (assault helicopter) Company, the C Troop (Air) 16th Cavalry, the 192nd Aviation Company, and the 611th Transportation Company.  While the Veteran's service personnel records are negative for any indication of combat status or combat injuries, the Board finds that his statements of volunteering as a door gunner and being fired upon are consistent with the circumstances of his service (to include his MOS and assigned units) and are credible.  38 U.S.C.A. § 1154(a) (West 2002).  

With respect to the Veteran's fear of hostile of hostile military or terrorist activity, during outpatient treatment in October 2006, the Veteran indicated that while in Vietnam, he saw 40 body bags on a runway waiting to be loaded onto a plane and was "horrified and very distressed" by this experience.  In addition, in April 2011, the Veteran, through his representative, submitted the names of six fellow service members who were killed in action while serving with him in the 121st Assault Helicopter Company.  Based on the above, the Board finds that an in-service stressor has been demonstrated.  

With respect to evidence of a nexus, in an October 2006 treatment record, a VA psychiatrist diagnosed the Veteran with PTSD.  In rendering this diagnosis, the psychiatrist documented the in-service stressors discussed above, and indicated that the Veteran's PTSD is related to these events.  As a VA psychiatrist has indicated that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and that his symptoms are related to these stressors, the Board finds that a competent and credible link between the Veteran's current symptomatology and his claimed in-service stressors has been demonstrated.  The Board notes that the record does not include any competent or credible evidence indicating otherwise. 

In summary, for the reasons and bases expressed above, and with resolution of doubt in the Veteran's favor, the Board has concluded that the evidence supports the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly granted.


II. A Neurological Disorder

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was revised in August 2001.  See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2010)].  This change in the law pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim to reopen was initiated in June 2006, the claim will be adjudicated by applying the revised section 3.156, which provides that new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including epilepsies, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Here, the Veteran was originally denied service connection for a neurological disorder, to include headaches and blackouts, in a February 2004 rating action.  He was notified of this decision and his appeal rights but did not initiate an appeal of that denial.  

Thereafter, in September 2005, the Veteran filed a claim indicating that he wished to "to reopen his compensation claim for service connection for a seizure disorder."  That issue was denied in a February 28, 2006 rating action.  Although provided notice of this decision and his appeal rights on March 3, 2006, the Veteran did not initiate an appeal of this continued denial.  

When the Veteran's claim of entitlement to service connection for a seizure disorder was denied on February 28, 2006, the record contained the Veteran's service treatment records, an August 2004 VA Agent Orange examination report, statements from the Veteran, and his service treatment records.  These documents indicate that the Veteran served in Vietnam but did not complain of or seek treatment for any neurological symptoms while in service.  During the April 1984 VA examination, the Veteran stated that he has been experiencing involuntary tremors of the left forearm and blackout spells once a year since 1974.  A physical examination, however, did not identify any neurological disability. 

Based on this evidence, the February 28, 2006 rating action continued the prior denial of service connection for a seizure disorder.  The RO noted that the Veteran's claim was previously denied based on the lack of a current disability, the absence of an in-service disease, and the lack of any evidence relating the Veteran's claimed condition to his military service, to include his presumed Agent Orange exposure therein (in other words, a deficiency as to all three Shedden elements).  As the Veteran did not submit, and VA had not received, any evidence pertaining to his neurological disability claim since the prior final February 2004 rating action, the RO continued to deny the Veteran's claim in February 2006 for these reasons.  

The February 28, 2006 rating action is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2005).  As explained above, the Veteran's claim of entitlement to service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Barnett, 83 F.3d at 1383.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., since February 28, 2006] raises a reasonable possibility of substantiating the Veteran's claim. 

The evidence associated with the Veteran's claims folder since the February 28, 2006 rating action includes VA treatment records, statements from the Veteran, excerpts from his service personnel records, and records from the Social Security Administration (SSA).

With respect to the Veteran's service personnel records, 38 C.F.R. § 3.156(c) provides: 'Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claim, VA will reconsider the claim . . ..'

In this case, while the additional service personnel records existed prior to the RO's February 2006 rating action, and were added to the Veteran's claims file in January 2007, they are not 'relevant' to the Veteran's claim as is required by the regulation.  Specifically, the Veteran's service personnel records detail his record of assignments and location of service, they do not address a neurological disorder.  The additional service personnel records do not address any of the missing Shedden elements, and do not relate to a previously unestablished fact.  Accordingly, the newly added service personnel records cannot be used to reconsider the Veteran's claim.

With respect to the recently received VA treatment records, these documents contain diagnoses of a seizure disorder, epilepsy, dementia, and Alzheimer's disease.  This evidence is "new" in that it was not of record at the time of the February 2006 denial.  The evidence is also "material" because it relates to an unestablished fact necessary to substantiate the claim, namely the existence of a current disability.  The Board finds that the newly submitted evidence addresses the basis of the prior denial in that the Veteran now has shown that he currently suffers from a neurological disability.  See Shade, v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim).  Inasmuch as the record indicates that the Veteran has a current disability, and he has repeatedly stated that he began experiencing blackouts and tremors shortly after his military service (see the August 1984 VA examination, see also the April 2011 Written Brief Presentation), the Board finds that the new evidence raises a reasonable possibility of substantiating the claim. 

The Board has determined that new and material evidence sufficient to reopen the previously denied claim for service connection for a neurological disorder has been received.  The Board grants this aspect of the Veteran's appeal.  The underlying claim for service connection for a neurological disorder will be addressed in the Remand portion of this decision.  


III. Left Kidney Cyst

	A. The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in September 2006, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, excerpts from his service personnel records, lay statements, his records from SSA, and VA Agent Orange examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board observes that the Veteran has not been accorded a VA compensation and pension examination with regard to his left kidney cyst claim, and that a medical opinion regarding the etiology of this disability has not been obtained.  However, for reasons explained immediately below, such an examination and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

With respect to the third McLendon element, (association with service), the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

In that regard, the competent evidence of record does not demonstrate an association between the Veteran's service and his kidney cyst.  The Board has carefully considered the Court's language in McLendon - that the threshold for showing this association is a low one.   However, the Court's language makes it clear that there is in fact a threshold.  Although the Board acknowledges that the Veteran is presumed to have been exposed to herbicides during service, there is no evidence that his kidney cyst occurred during service.  In fact the Veteran was first diagnosed with a kidney cyst in 2006, more than 30 years after he separated from service.  Moreover, he has not complained of any continuing kidney symptomatology which is capable of lay observation.  As such, the record is also lacking any evidence of continuity of symptomatology since service.

Only the Veteran's contentions provide any suggestion of such association, and the Board does not find the Veteran's contentions to rise to the level of the "indication of an association" referred to in 38 U.S.C.A. § 5103A or in McLendon.  However, if a Veteran's mere contention, standing alone, that his claimed disability is related to his service or to a service connected disability is enough to satisfy the "indication of an association," then that element of 38 U.S.C.A. § 5103A is meaningless.  An interpretation of a statute that renders part of the statutory language superfluous is to be avoided. See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ["canons of construction require us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous"].  It is clear that more than a mere contention is required under McLendon.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a veteran making a conclusory generalized statement that a service illness caused his present medical problems was not sufficient to entitle the veteran to an examination under the duty to assist).

Under the circumstances presented in this case, a remand ordering a medical examination would serve no useful purpose.  Accordingly, the Board has determined that a medical opinion is not necessary in the instant case.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As noted in the introduction, while the Veteran requested a hearing with a Veterans Law Judge in his substantive appeal, he subsequently withdrew his hearing request in a May 2008 statement.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

	B.  Analysis

As noted above, in order for service connection to be granted, three elements must be present: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Shedden, 381 F.3d at 1167.

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January  9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).

These diseases include chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type II (also known as adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that the "Veteran's Dioxin and Radiation Exposure Compensation Standards Act" does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Thus, under Combee, presumption based on herbicide exposure is not the only method for establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As an initial matter, the Board notes that the Veteran's service personnel records demonstrate that he served within the borders of Vietnam from January 1970 to September 1970 and from July 1971 to April 1972.  See the DD form 214.  He is therefore presumed to have been exposed to herbicides in service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

To the extent the Veteran argues that his left kidney cyst is the result of his exposure to herbicides during active duty service in the Republic of Vietnam, VA regulations do not provide presumptive service connection for kidney cysts based on exposure to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Accordingly, service connection for kidney cysts as secondary to herbicide exposure is not warranted on a presumptive basis. 

In regards to service connection on a direct basis, the Board notes that the Veteran was first diagnosed with a kidney cyst during an October 2006 VA CT report.  As a result, the first Shedden, a current disability, has therefore been demonstrated. 

With respect to the second Shedden element, the Veteran's service treatment records contain no mention of complaints or treatment related to a kidney disorder. The Veteran's April 1972 separation examination was normal and a physical examination did not reveal any kidney abnormalities.  Additionally, the Veteran has not identified any in-service injury or disease to which a kidney cyst could possibly be related.  Accordingly, Shedden element (2) has not been met and service connection on a direct basis is therefore not warranted.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

For the sake of completeness, the Board will discuss the remaining Shedden element.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].

In the absence of an in-service disease or injury, it follows that the third Shedden element, a competent and credible nexus, is also lacking.  Indeed, the evidence of record does not include any competent statements attempting to link the Veteran's currently diagnosed kidney cyst to his military service.

To the extent that the Veteran and his representative contend that a medical relationship exists between his kidney cyst and service, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medial questions such as the etiology of a kidney cyst. 

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  However, as noted to above, the first competent evidence of a kidney cyst comes from an October 2006 VA treatment record, more than thirty years after the Veteran left military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Moreover, the Veteran is not competent to report having a kidney cyst during service or prior to October 2006 as such a disability is not capable of observation by a lay person.  In view of the foregoing, the Board finds that continuity of symptomatology after service has therefore not been demonstrated.  As a result, the third Shedden has not been demonstrated, and the claim fails on this basis as well.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left kidney cyst.   The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a neurological disorder is reopened.  To that extent only, the appeal of this issue is allowed. 

Entitlement to service connection for a left kidney cyst is denied. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for a neurological disorder and an adrenal mass must be remanded for further evidentiary development.  

As an initial matter, the Board notes that it appears that the Veteran receives regular treatment at the VA Medical Centers (VAMCs) in Des Moines and Iowa City, Iowa, and their associated outpatient clinics such as Knoxville.  As the Board is remanding the Veteran's neurological and adrenal mass claims for further development, his updated treatment records should be obtained and associated with his claims folder.

I.  A Neurological Disorder

As described above, there is now of record evidence, in the form of VA outpatient treatment records, which indicate that the Veteran has a current neurological disorder.  To wit, he has been diagnosed with a seizure disorder, epilepsy, dementia and Alzheimer's disease.  In addition, the Veteran has repeatedly indicated that he began experiencing blackouts and tremors shortly after separating from service.  See the August 1984 VA examination report and the April 2011 Written Brief Presentation.  The record, however, does not currently contain a competent opinion linking the Veteran's current neurological disorders to his military service.  Under these circumstances, a nexus opinion must be obtained.  See McLendon, 20 Vet. App. at 79; Charles v. Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. § 3.159(c)(4) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

II.  Adrenal Mass

The Veteran, through his representative, has argued that his adrenal mass is a result of his in-service exposure to herbicides or is due to his now service-connected PTSD.  See the April 2011 Written Brief Presentation.  In support of his claim, the Veteran has referenced several medical articles in support of his proposition.  These articles, however, do not contain any information or analysis specific to the Veteran's case and are therefore of no probative value.  The Court has held that medical evidence is speculative, general or inconclusive in nature cannot support a claim. See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Nevertheless, based on the presence of a diagnosed adrenal mass, the Veteran's presumed in-service exposure to herbicides, and the now service-connected PTSD, the Board finds that a nexus opinion must be obtained.  See McLendon, 20 Vet. App. at 79; Charles, 16 Vet. App. at 370.  See also 38 C.F.R. § 3.159(c)(4).

The Board notes that service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue to the Veteran a VCAA notification letter regarding the issue of entitlement to service connection for an adrenal mass, as secondary to his now service-connected PTSD.  

2.  Obtain the Veteran's more recent treatment records (since April 2011) from Des Moines and Iowa City VAMCs and associate the records with the claims folder.

3.  Schedule the Veteran for a VA examination to determine the nature, extent and etiology of any diagnosed neurological disorder, to include a seizure disorder, epilepsy, dementia and Alzheimer's disease.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

For any neurological disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty, to include the Veteran's presumed in-service exposure to herbicides.  Complete rationale should be provided for all opinions expressed.  

4.  Then accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any adrenal mass he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any adrenal mass diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service, is otherwise related to active duty (to include his presumed in-service exposure to herbicides), or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected PTSD.  If the Veteran is found to have an adrenal mass that is aggravated by his PTSD, the examiner should quantify the approximate degree of aggravation.  Complete rationale should be provided for all opinions expressed.  

5.  Following completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for a neurological disorder and an adrenal mass.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


